Citation Nr: 1720257	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-27 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and/or arteriosclerotic heart disease with coronary artery disease status post myocardial infarction. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse




ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1956 to September 1960, October 1960 to July 1966, and April 1972 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In October 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

In February 2015 and March 2016, the Board remanded the appeal for additional development. 

In August 2016, the Board requested an opinion from a medical specialist under the employ of the Veterans Health Administration (VHA).  The October 2016 VHA opinion has been associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDING OF FACT

The Veteran's obstructive sleep apnea had its onset in service. 



CONCLUSION OF LAW

The criteria to establish entitlement to service connection for obstructive sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his obstructive sleep apnea was incurred in and/or manifested during service and that service connection is therefore warranted.  The Veteran has previously been granted service connection for PTSD and arteriosclerotic heart disease.  The Veteran alternatively claims the obstructive sleep apnea disability was caused or aggravated by his PTSD and/or arteriosclerotic heart disease.  Thus, in light of his contentions, the Board would generally be obliged to consider his instant claim on both a direct and secondary basis.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that the Board is required to weigh all theories of entitlement raised either by the claimant or by the record as part of the non-adversarial administrative adjudication process).  Nevertheless, given the particular circumstances of this case, the Board finds that direct service connection for obstructive sleep apnea is warranted and, thus, for the sake of judicial economy will confine its analysis to that theory of entitlement.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Here, VA treatment records indicate that the Veteran was diagnosed with obstructive sleep apnea based on a November 2010 sleep study, satisfying element one of service connection.  

Regarding element two, the Veteran's service treatment records are negative for a diagnosis of obstructive sleep apnea.  Significantly, however, during an August 2010 VA pulmonary sleep screening evaluation, the Veteran and his wife reported that he had apnea symptoms since the early 1970s.  Further, the Veteran testified at his October 2013 Board hearing that he told his private physician prior to 2000 that he would stop breathing at night, but was told that "everybody does that."  His wife testified that during active duty, the Veteran suffered from lack of sleep, difficulty breathing and snoring due to sleep apnea.  See October 2013 Board Hearing Transcript at 12.  Both the Veteran and his spouse are competent to report what they has observed regarding the Veteran's sleep.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In addition, the Board finds the reports to be credible.  Thus, the second element of service connection is also established.

Regarding the final element , nexus, in July 2015, a reviewing VA physician opined that the Veteran's obstructive sleep apnea was less likely than not incurred in or caused by military service.  In support of the conclusion, the physician explained that stopped breathing during sleep is only one of the symptoms of sleep apnea and the diagnosis was not made until 201[0].  The physician remarked, "To say that the Veteran's reported symptom in the 1970s was sleep apnea would be speculation on my part, because a sleep study i[s] required for the diagnosis."  The July 2015 opinion is not probative, because it failed to address the likelihood that the observed pauses in breathing during sleep in the 1970s were a manifestation of sleep apnea, despite the absence of objective findings from a contemporaneous sleep study. 

In a May 2016 addendum opinion, the physician opined that the Veteran's obstructive sleep apnea was less likely than not incurred in or caused by military service.  In support of the conclusion, the physician explained that although the Veteran and his wife described periods where he stopped breathing during service, this is a non-specific symptom and that he did not have other symptoms of sleep apnea at that time.  Thus, the examiner concluded that it would be mere speculation to opine that the Veteran had obstructive sleep apnea during service, as it was not diagnosed until 2011.   

In August 2016, the Board sought an expert medical opinion from the VHA.  In an October 2016 report, the neurologist who is board certified in neurology and sleep medicine, opined that it is within the realm of possibility that the Veteran's obstructive sleep apnea manifested during military service.  It was determined that a more conclusive statement was not possible based on the available medical records.  The neurologist took into account the Veteran and his wife's statements, the Veteran's smoking history, notations of hypertension in 1974, an anterior myocardial infarction in 1977, and esophageal reflux with hiatal hernia in 1978, as well as a post-service transthoracic echocardiogram report in 2011 showing cardiac hypokinesis consistent with status post myocardial infarction.  She noted that the Veteran's in-service diagnosis of hypertension and the witnessed apneas during sleep, are symptoms that may be attributed to untreated obstructive sleep apnea.  She further explained that untreated obstructive sleep apnea can be a factor that contributes to myocardial infarction.

Thus, the Board finds that the evidence is at least in equipoise as to whether the Veteran's obstructive sleep apnea is related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for obstructive sleep apnea is granted.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


